MEMORANDUM OPINION

No. 04-05-00950-CV

IN RE David Cepeda JONES 
Original Mandamus Proceeding

PER CURIAM
 
Sitting:            Sarah B. Duncan, Justice
Karen Angelini, Justice
Sandee Bryan Marion, Justice

Delivered and filed:   January 11, 2006

PETITION FOR WRIT OF MANDAMUS DENIED

            On December 30, 2005, relator filed a Motion for Leave to File Petition for Writ of
Mandamus and a Petition for Writ of Mandamus. No leave is required to file a petition for writ of
mandamus; therefore, we DENY the motion for leave to file as moot.  This court has determined that
relator is not entitled to the relief sought.  Therefore, the petition is DENIED.  Tex. R. App. P.
52.8(a).
 
PER CURIAM